Citation Nr: 0816031	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-29 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to March 7, 2000, for 
a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from  July 1963 until July 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida, issued via the Appeals Management Center 
in Washington, D.C.  


FINDINGS OF FACT

1.  The veteran separated from active service in July 1967; 
he did not raise a claim of entitlement to service connection 
for a psychiatric disability within one year of discharge.

2. In an April 14, 1992, Board decision, the veteran's claim 
of entitlement to service connection for PTSD was denied.  

3.  On March 7, 2000, the veteran's request to reopen a claim 
of entitlement to service connection for PTSD was received by 
the RO.

4.  No communication or medical record following April 14, 
1992, and prior to March 7, 2000, may be interpreted as an 
informal claim of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date prior to March 7, 2000, 
for the award of service connection for PTSD have not been 
met. 38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An August 2005 rating decision granted a 10 percent 
evaluation for PTSD, effective March 7, 2000.  The veteran 
contends that he is entitled to an earlier effective date for 
this award of service connection.  Specifically, in his 
December 2005 notice of disagreement, he stated that 
"(p)ayment would be appropriate to at least 1990 if not (to) 
1967."

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the veteran separated from active 
service in July 1967.  It is not in dispute that he failed to 
submit a claim of entitlement to service connection for a 
psychiatric disability within one year from his discharge.  
Therefore, assignment of an effective date back to the day 
following discharge is not possible. 

It is observed that a Board decision dated April 14, 1992, 
denied the veteran's claim of entitlement to service 
connection for PTSD.  That decision is final.  See 
38 U.S.C.A. § 7104.  The effect of that finality is to 
preclude an award of an effective date prior that denial.  
Moreover, he has not raised a claim of clear and unmistakable 
error (CUE) such as to challenge the finality of that 
determination.  

Based on the foregoing, any effective date awarded in the 
present case must follow April 14, 1992.  Moreover, as 
previously noted, the appropriate effective date is the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the veteran's application to reopen a 
PTSD claim on March 7, 2000.  Thus, that date serves as the 
date of claim. Although the evidence of record does not 
reveal an exact date upon which the entitlement arose, the 
Board notes that such information is not required in order to 
conclude that the March 7, 2000, date selected by the RO is 
the earliest possible effective date.  

The reason for this is that, if the entitlement arose prior 
to March 7, 2000, then the date of claim would be the later 
of the two, and hence the correct effective date as provided 
by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the 
entitlement occurred after March 7, 2000, would not entitle 
the veteran to an earlier effective date.

The Board has also considered whether any evidence of record 
after the last final Board decision in April 14, 1992, but 
prior to March 7, 2000, could serve as an informal claim in 
order to entitle the veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155 
(2007).

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted prior to between April 
14, 1992, and March 7, 2000, indicating an intent to reopen a 
claim of entitlement to service connection for PTSD.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  

Here, the veteran's March 2000 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for PTSD was filed earlier than March 7, 
2000. 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 
(1993). 

In sum, the presently assigned effective date of March 7, 
2000, is appropriate and there is no basis for an award of 
service connection for PTSD prior to that date.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial effective date assigned upon the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's reports of VA treatment and examination.  
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to an effective date prior to March 7, 2000, for 
a grant of service connection for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


